NewsReleaseExhibit99.1 MARSH & McLENNAN COMPANIES REPORTS THIRD QUARTER 2011 RESULTS Strong Revenue and Profitability Growth Continues Across All Businesses GAAP Operating Income Increases 30 Percent Adjusted Operating Income Rises 18 Percent NEW YORK, November 2, 2011 — Marsh & McLennan Companies, Inc. (NYSE: MMC), a global professional services firm providing advice in risk, strategy and human capital, today reported financial results for the third quarter ended September 30, 2011. Brian Duperreault, President and CEO, said: “Third quarter results reflect our ongoing strong performance. All of our businesses continued to generate revenue growth and double-digit growth in profitability. Marsh’s high client revenue retention rates and new business developmentproduced underlying revenue growth across all geographies. Guy Carpenter produced strong results, continuing a long-term trend of underlying revenue growth. “Mercer’s underlying revenue growth has continued for more than a year, driven by strong results in its consulting and investments businesses. Oliver Wyman’s strong underlying revenue growth was broad-based across industry sectors. “Our progress in re-establishing Marsh & McLennan Companies as a global growthcompany has 1 been excellent, as reflected in our performance over the last four quarters,” concluded Mr. Duperreault. Consolidated Results Consolidated revenue in the third quarter of 2011 was $2.8 billion, an increase of 11 percent from the third quarter of 2010, or 5 percent on an underlying basis. Underlying revenue measures the change in revenue using consistent currency exchange rates, excluding the impact of certain items such as:acquisitions, dispositions and transfers among businesses.Operating income rose 30 percent to $310 million, compared with $239 million in the prior year period. Adjusted operating income in the third quarter, which excludes noteworthy items as presented in the attached supplemental schedules, rose 18 percent to $317 million. Income from continuing operations, which includes a charge of $72 million related to the early extinguishment of debt, was $133 million, or $.23 per share, in the third quarter. This compares with $128 million, or $.22 per share, in the third quarter of 2010. Discontinued operations, net of tax, was $2 million in the third quarter, or $.01 per share, compared with $43 million, or $.08 per share, in the prior year period. Net income was $130 million, or $.24 per share, compared with $168 million in the third quarter of last year, or $.30 per share. Adjusted earnings per share in the quarter was also $.24. For the nine months ended September 30, 2011, operating income was $1.2 billion, compared with $614 million in the prior year period. Income from continuing operations was $738 million, or $1.30 per share, compared with $373 million, or $.65 per share, in 2010. Discontinued operations, net of tax, was $17 million, or $.03 per share, compared with $292 million, or $.53 per share, for the nine months of 2010. Net income was $737 million, or $1.33 per share, compared with $652 million, or $1.18 per share, in the prior year period. Adjusted earnings per share for the nine months of 2011 increased to $1.30 from $1.23. 2 Risk and Insurance Services Risk and Insurance Services revenue increased 11 percent to $1.5 billion in the third quarter of 2011, or 5 percent on an underlying basis. Operating income increased 31 percent to $186 million, compared with $142 million. Adjusted operating income in the quarter increased 13 percent to $186 million from $165 million. For the nine months of 2011, Risk and Insurance Services revenue was $4.7 billion, an increase of 11 percent from the prior year period, and 5 percent growth on an underlying basis. Marsh’s revenue in the third quarter of 2011 was $1.2 billion, an increase of 12 percent, or 6 percent on an underlying basis. International operations reported underlying revenue growth of 8 percent in the third quarter, reflecting growth of 13 percent in both Asia Pacific and Latin America, with 6 percent growth in EMEA. In the United States/Canada division, underlying revenue grew 3 percent. Guy Carpenter’s third quarter revenue increased 8 percent from the third quarter of 2010 to $251 million, or 3 percent on an underlying basis. In August, Marsh announced it signed an agreement to acquire the brokerage business of Alexander Forbes, which will significantly expand Marsh’s presence in South Africa. The transaction is subject to regulatory and other approvals and is targeted for completion in the fourth quarter of 2011. Consulting Consulting revenue increased 11 percent to $1.3 billion in the third quarter of 2011, or 6 percent on an underlying basis. Operating income increased 17 percent to $161 million in the third quarter, compared with $138 million. Adjusted operating income increased 17 percent to $168 million in the third quarter of 2011, compared with $144 million. For the nine months of 2011, Consulting revenue increased 11 percent from the prior year period to $3.9 billion, or 6 percent on an underlying basis. Adjusted operating income rose 17 percent to $453 million, compared with $387 million in 2010. Mercer’s revenue increased 11 percent to $975 million in the third quarter of 2011, an increase of 4 percent on an underlying basis. Mercer’s consulting operations produced revenue of $673 million, an increase of 5 percent on an underlying basis; outsourcing, with revenue of $186 million, was up 1 3 percent; and investment consulting and management, with revenue of $116 million, grew 10 percent. Oliver Wyman’s revenue increased 13 percent to $364 million in the third quarter of 2011, or 9 percent on an underlying basis. Other Items At the end of the third quarter of 2011, cash and cash equivalents was $1.7 billion,unchanged fromthe third quarter of 2010. Net debt, which is total debt less cash and cash equivalents, was $1.2 billion, compared with $1.3 billion at the end of the third quarter of 2010. In August, the Board of Directors of Marsh & McLennan Companies authorized an increase in the Company’s share repurchase program to $1 billion from $500 million. Over the last year, the Company has repurchased a total of 15.6 million shares of its common stock for $447 million, including 4.4 million shares in the third quarter of 2011.The Company increased its quarterly dividend 5 percent to $.22 per share, effective with the third quarter payment on August 15, 2011. In the third quarter, Marsh & McLennan Companies completed a tender offer that resulted in the retirement of an aggregate of $600 million of the senior notes scheduled to mature in 2014 and 2015.Also in the third quarter, the Company issued $500 million of 4.80 percent senior notes due 2021. Conference Call A conference call to discuss third quarter 2011 results will be held today at 8:30 a.m. Eastern Time. To participate in the teleconference, please dial allers from outside the United States should dialhe access code for both numbers is 9408324. The live audio webcast may be accessed at www.mmc.com.A replay of the webcast will be available approximately two hours after the event. 4 About Marsh & McLennan Companies MARSH & McLENNAN COMPANIES (NYSE: MMC) is a global team of professional services companies offering clients advice and solutions in the areas of risk, strategy and human capital. MARSH is a global leader in delivering risk and insurance services and solutions; GUY CARPENTER is a global leader in providing risk and reinsurance intermediary services; MERCER is a global leader in human resource consulting, outsourcing and investment services; and OLIVER WYMAN is a global leader in management consulting. Marsh & McLennan Companies’ 52,000 colleagues worldwide provide analysis, advice and transactional capabilities to clients in more than 100 countries. The Company prides itself on being a responsible corporate citizen and making a positive impact in the communities in which it operates. For more corporate information, visit www.mmc.com or www.PartneringImpact.com, which highlights the Company’s world-class capabilities and its solutions for the complex problems enterprises face today. This press release contains “forward-looking statements,” as defined in the Private Securities Litigation Reform Act of 1995. These statements, which express management’s current views concerning future events or results, use words like “anticipate,” “assume,” “believe,” “continue,” “estimate,” “expect,” “future,” “intend,” “plan,” “project” and similar terms, and future or conditional tense verbs like “could,” “may,” “might,” “should,” “will” and “would.” For example, we may use forward-looking statements when addressing topics such as: the outcome of contingencies; the expected impact of acquisitions and dispositions; pension obligations; market and industry conditions; changes in our business strategies and methods of generating revenue; the development and performance of our services and products; changes in the composition or level ofour revenues; our cost structure and the outcome of cost-saving or restructuring initiatives; dividend policy; cash flow and liquidity; future actions by regulators; and the impact of changes in accounting rules. Forward-looking statements are subject to inherent risks and uncertainties. Factors that could cause actual results to differ materially from those expressed or implied in our forward-looking statements include, among other things: ● our exposure to potential liabilities arising from errors and omissions claims against us, particularly in our Marsh and Mercer businesses; ● our ability to make strategic acquisitions and dispositions and to integrate, and realize expected synergies, savings or strategic benefits from the businesses we acquire; ● changes in the funded status of our global defined benefit pension plans and the impact of any increased pension funding resulting from those changes; ● the impact of any regional, national or global political, economic, regulatory or market conditions on our results of operations and financial condition; ● the impact on our net income caused by fluctuations in foreign currency exchange rates; 5 ● the impact on our net income of cash flows and our effective tax rate in a particular period caused by settled tax audits and expired statues of limitations; ● the extent to which we retain existing clients and attract new business, and our ability to incentivize and retain key employees; ● our exposure to potential criminal sanctions or civil remedies if we fail to comply with foreign and U.S. laws and regulations that are applicable to our international operations, including import and export requirements, anti-corruption laws such as the U.S. Foreign Corrupt Practices Act and the UK Bribery Act 2010, local laws prohibiting corrupt payments to government officials, as well as various trade sanctions laws; ● the impact of competition, including with respect to pricing; ● the potential impact of rating agency actions on our cost of financing and ability to borrow, as well as on our operating costs and competitive position; ● our ability to successfully recover should we experience a disaster or other business continuity problem; ● changes in applicable tax or accounting requirements; and ● potential income statement effects from the application of FASB’s ASC Topic No. 740 (“Income Taxes”) regarding accounting treatment of uncertain tax benefits and valuation allowances, including the effect of any subsequent adjustments to the estimates we use in applying this accounting standard. The factors identified above are not exhaustive. Marsh & McLennan Companies and its subsidiaries operate in a dynamic business environment in which new risks may emerge frequently. Accordingly, we caution readers not to place undue reliance on the above forward-looking statements, which speak only as of the dates on which they are made. The Company undertakes no obligation to update or revise any forward-looking statement to reflect events or circumstances arising after the date on which it is made. Further information concerning Marsh & McLennan Companies and its businesses, including information about factors that could materially affect our results of operations and financial condition, is contained in the Company’s filings with the Securities and Exchange Commission, including the “Risk Factors” section of our most recently filed Annual Report on Form 10-K. 6 Marsh & McLennan Companies, Inc. Consolidated Statements of Income (In millions, except per share figures) (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Revenue $ Expense: Compensation and Benefits Other Operating Expenses Total Expense Operating Income Interest Income 9 6 21 13 Interest Expense ) Early Extinguishment of Debt ) – ) – Investment (Loss) Income – (2 ) 13 24 Income Before Income Taxes Income Tax Expense 65 55 98 Income from Continuing Operations Discontinued Operations, Net of Tax 2 43 17 Net Income Before Non-Controlling Interest $ Less: Net Income Attributable to Non-Controlling Interest 5 3 18 13 Net Income Attributable to the Company $ Basic NetIncome Per Share – Continuing Operations $  Net Income Attributable to the Company $ Diluted Net Income Per Share – Continuing Operations $ – Net Income Attributable to the Company $ Average Number of Shares Outstanding – Basic  Diluted Shares Outstanding at 9/30 7 Marsh & McLennan Companies, Inc. Supplemental Information – Revenue Analysis Three Months Ended (Millions) (Unaudited) Components of Revenue Change* Three Months Ended September 30, % Change GAAP Currency Acquisitions/ Dispositions Underlying Revenue Impact Impact Revenue Risk and Insurance Services Marsh $ $ 12
